Defendant’s motions to withdraw his plea and for the appointment of new counsel were properly denied without a hearing since the court reviewed defendant’s written submissions and gave him a full opportunity to amplify his contentions in court (see People v Fiumefreddo, 82 NY2d 536; People v Senghor, 248 AD2d 299, Iv denied 92 NY2d 905). The court properly relied upon its own recollections of the plea proceedings and rejected defendant’s unsupported claims of innocence, coercion and ineffective assistance (see People v Hines, 267 AD2d 17, Iv denied 94 NY2d 921). Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.